UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-4976


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

PATRICK CRITES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cr-00038-JPB-JSK-1)


Submitted:   April 7, 2014                    Decided:    April 15, 2014


Before KEENAN     and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick Crites pleaded guilty to transmitting a threat

to    injure    the    person       of    another      in    interstate       commerce,   in

violation of 18 U.S.C. § 875(a).                       The district court sentenced

Crites to ten months’ imprisonment, and he now appeals.                             Finding

no error, we affirm.

               On appeal, Crites argues that the district court erred

in applying an enhancement under the Guidelines for an official

victim.        In reviewing the district court’s calculations under

the    Guidelines,           “we     review          the     district     court’s       legal

conclusions de novo and its factual findings for clear error.”

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

(internal quotation marks and citation omitted).                              We will “find

clear error only if, on the entire evidence, we are left with

the    definite       and    firm       conviction         that   a    mistake    has   been

committed.”          Id. at 631 (internal quotation marks and citation

omitted).

               The    Guidelines         provide      that    a   district      court   shall

apply a six-level increase in offense level when the victim of

the offense is a government officer or employee, the offense was

motivated by the victim’s status as an officer or employee of

the    government,      and       the    base    offense       level     is   derived   from

Chapter     Two,      Part    A     of     the       Guidelines.         U.S.    Sentencing

Guidelines       Manual       (“USSG”)          § 3A1.2(a),        (b)    (2013).         The

                                                 2
commentary       to    that    section       provides     that    the    “[G]uideline

applies when specified individuals are victims of the offense

. .     .    [and]    does    not    apply       when   the   only    victim    is   an

organization, agency, or the government.”                        USSG § 3A1.2 App.

n.1.         Because Crites threatened government employees rather

than the government in general, we conclude that the district

court did not err in applying the enhancement for an official

victim under the Guidelines.              See, e.g., United States v. Polk,

118 F.3d 286, 297-98 (5th Cir. 1997).

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal       contentions      are    adequately     presented     in     the   materials

before this Court and argument would not aid in the decisional

process.

                                                                               AFFIRMED




                                             3